DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
This is a final office action in response to the amendment filed 28 September 2021.  Claims 12, 4, 6, 11, 12, 14, 19, and 20 have been amended.  Claims 3, 5, 8, 10, 13, 15, 17, and 18 have been cancelled.  Claims 21 through 23 are newly added. Claims 1-2, 4, 6-7, 9, 11-12, 14, 16, 19, and 20-23 are pending and have been examined.  
Response to Amendment
Applicant’s amendment to claims 1, 2, 4, 6, 11, 12, 14, 19, and 20 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment. 
Applicant’s amendment is sufficient to over the prior art rejection under 35 U.S.C. 103.  The rejection is respectfully withdrawn. 
Response to Arguments
Applicant’s argument regarding the prior art rejection detailed in the non-final office action mailed on 21 May 2021 have been fully considered.  Applicant’s statement that none of the cited references, alone or in combination, teach or suggest the claims as amended is persuasive.  Therefore, the prior art rejection is respectfully withdrawn.  
Applicant’s arguments regarding the 35 U.S.C. 101 rejection were fully considered, but are not persuasive.
Applicant asserts that claim 1 as amended trains the baseline behavioral models with feedback to improve the accuracy of predictions, such that the claim as amended improves the functioning of a computer in a retail environment and as a result the claims as amended are integrated into a practical application and recites patent-eligible subject matter under 35 U.S.C. 101.  Examiner respectfully disagrees.   While Applicant titles the invention “Method of Evaluating Body Language Using Video Analytics, Virtual Store Areas, and Machine Learning” and uses the term “training” in claims 1, 11, and 20 and the claims that depend therefrom, Applicant fails to describe a specific machine learning algorithm or method that dynamically improves the prediction in an automated fashion that does not require human action.  As claimed herein and described in the specification, the term “training” is equivalent to receiving input and manually pruning data used for analysis and prediction.  Paragraph [0012] of the specification states: “embodiments of the present disclosure provide a machine-based learning method to determine whether a given analysis was correct, and to update the baseline behavioral models on which the analysis and prediction is based accordingly.”  However, in paragraph [0026] the specification calls for receiving input from a store associate, manually providing feedback as to whether the consumer actually required assistance.  The specification a paragraph [0030] discloses a threshold calculation to determine whether a baseline behavior model is accurate, this calculation does not “train” the behavioral model, it is used to determine whether a message containing a recommendation should be generated.  The claims recite a step indicating that a message is sent to the operator recommending that a given baseline behavioral model should be removed based on the threshold triggering calculation.  This is 
Claim Rejections - 35 USC § 101
35 U.S.C. reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-2, 4, 6-7, 9, 11-12, 14, 16, 19, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim recites a product, independent claim 11 recites a system, and independent claim 20 recites a product for predicting whether a consumer in a retail store needs assistance.  Independent claims 11 and 20 recite substantially the same limitations as those of claim 1.
Taking claim 1 as representative, claim 1 recites at least the following limitations: obtaining one or more digital images of a consumer at a location in a retail store; generating a behavioral model of the consumer; identifying one or more contextual indicators generating the behavioral model to comprise biometric data representing a current facial expression made by the consumer and data identifying the one or more contextual indicators; predicting that the consumer needs assistance based on a comparison of the behavioral model of the consumer to one or more baseline behavioral models; predicting that the consumer needs assistance based on the location of the consumer within the retail store and a comparison of the biometric data in the behavioral model of the consumer to one or more baseline behavioral models; responsive to predicting that the consumer needs assistance, generating a digital image of the consumer needing assistance at the location; sending an alert message to an operator associated with the retail store indicating that the consumer needs assistance; training the one or more baseline behavioral models; receiving feedback from the operator indicating a positive correct prediction or a negative incorrect prediction; updating the one or more baseline behavioral models based on the feedback; sending a message to the operator recommending that a given baseline behavioral model should be removed or modified responsive to determining that a number of negative feedback indicators exceed a predetermined threshold value. 
The limitations for generating a behavioral model, identifying one or more contextual indicators, predicting that the consumer needs assistance, training the one or more baseline behavior models, updating the one or more baseline behavioral models, and determining that a number exceeds a threshold value, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that digitally captured consumer images are 
The step for generating a digital image of the consumer needing assistance is broadly claimed, and is therefore construed as obtaining an image of the consumer and including the captured image in the alert message to an operator.  Obtaining data is receiving data, therefore the steps for obtaining one or more digital images, generating a digital image of the consumer needing assistance are data gathering steps, and receiving feedback from the operator, are construed as data gathering steps. (see MPEP 2106.05(a)(II).  “[M]ere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) (internal citations omitted); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (collecting and analyzing data amounted to mere data gathering); In re Bilski, 545 F.3d 943, Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Transmitting or communicating information is insignificant extra-solution activity. Revised Guidance 55, n.31. The steps for “sending an alert message,” “sending a message to the operator,” receiving feedback from the operator,” and “generating digital image of the consumer” are construed as data transmission steps and are therefore construed as insignificant extra-solution activity. (see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0014-0015] describes the computing environment as follows: “Computer 14 can be any computer known in the art, such as a desktop, laptop, notebook, tablet, mobile telephone, or other such mobile device, for example, and is configured to provide a retailer with an interface to the computer server 16 and the cameras 20.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Additionally, the outputting or “sending” of an alert message is insignificant extra solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Therefore, the claims are directed to an abstract idea.
Dependent claims 2, 4, 6-7, 9, 11-12, 14, 16, 19, and 21-23 include the abstract ideas of the independent claims. The dependent claims recite at least the following limitations:  the behavioral model comprises a body language profile of the consumer at the location; each baseline body language profile comprises a baseline body language profile for the baseline consumer at the location; updating a negative feedback counter associated with the baseline behavioral model, and updating a positive feedback counter associated with the baseline behavioral model; virtually partitioning the retail store into a plurality of sections, and wherein each section is associated with at least one of the one or more baseline behavioral models, each defining a different baseline consumer behavior in that section; timestamping the behavioral model; the negative feedback indicator comprises information identifying a reason why the consumer did not need assistance; timestamping the baseline behavioral model responsive to receiving the negative feedback indicator and updating the baseline model to include the reason received with the negative feedback indicator; and 
The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention. Therefore claims 1-2, 4, 6-7, 9, 11-12, 14, 16, 19, and 20-23 are ineligible.  
Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16, 19, and 20-23 would be deemed allowable over the prior art if amended to overcome the 35 U.S.C. 101 rejection and 35 U.S. C 112 (b) rejections. 
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 11, and 20 recite substantially the same limitations.  Taking claim 1 as representative, regarding independent claim 1 none of the prior art of record, taken individually or in any combination, teach: obtaining one or more digital images of a consumer at a location in a retail store; generating a behavioral model of the consumer, wherein generating the behavioral model comprises: identifying one or more contextual indicators in the one or more digital images, wherein each contextual indicator identifies an object at the location of the consumer in the retail store; generating the behavioral model to comprise biometric data representing a current facial expression made by the consumer and a current behavioral gesture of the consumer at the location, and data identifying the one or more contextual indicators; predicting that the consumer needs assistance based on a comparison of the behavioral model of the consumer to one or more baseline behavioral models stored in the memory, wherein each baseline behavioral model comprises baseline biometric data representing one or more baseline facial expressions of a baseline consumer and a baseline behavioral gesture of the baseline  consumer at the location in the retail store, and data identifying at least one contextual indicator at the location in the retail store;  responsive to predicting that the consumer needs assistance: generating a digital image of the consumer needing assistance at the location in the retail store; and sending an alert message to an operator associated with the retail store indicating that the consumer needs assistance, wherein the alert message includes the digital image of the consumer needing assistance and identifies the location of the consumer in the retail store; and training the one or more baseline behavioral models to improve an accuracy of the predicting, wherein the training comprises: receiving feedback from the operator, wherein the feedback comprises one of a positive feedback indicator indicating that the predicting was correct, and a negative feedback indicator indicating that the predicting was incorrect; updating the one or more baseline behavioral models based on the feedback; and sending a message to the operator recommending that a given baseline behavioral model should be removed or modified responsive to determining that a number of negative feedback indicators received for the given baseline behavioral model meets or exceeds a predetermined threshold value.
The prior art references most closely resembling Applicant’s claimed invention are Davis (US 2017/0337602), Yang et al. (US 2020/0250003), Morin et al. (US 9,891,792), Miller (US 
Davis discloses systems and methods to intelligently detect and notify a merchant when a customer is in need of assistance by capturing and analyzing an image of a customer that is located within a brick-and-mortar merchant location to determine and/or predict a customer need in the moment the customer is determined to need assistance. The may also notification provide a location of the customer (e.g., a particular aisle or a particular department within the merchant location).The merchant system can include one or more digital cameras that provide an image or image feed to customer recognition system for processing and analysis.  The customer recognition system uses machine learning where each group of images is a training set of images that allow a neural network to match the facial expression features of the customer to a group of images associated with a facial expression type. The customer recognition system can compare the customer image with a first group of images that represent a confused facial expression type, a second group of images that represent an angry facial expression type, a third group of images that represent a happy facial expression type, and/or one or more additional groups of images that represent one or more additional facial expression types to determine the group of images to which the facial expression of the customer most closely correspond. The merchant system can analyze the image to determine image feature vectors, and send the feature vector data to the merchant system. Based on determining a facial expression type, the customer recognition system can infer or determine that the customer needs assistance (e.g., upon determining a confused facial recognition type, the customer recognition system  In addition, the customer recognition system can analyze an image, or metadata associated with the image, to determine a product in which the customer is showing interest. The customer service notification can include the customer location, the determined customer need (e.g., product question or disgruntled customer), product information regarding an identified product, an image of the customer, and/or information about the customer.  Davis fails to disclose receiving feedback from an operator, updating a model based on the feedback, and sending a message with a recommendation to modify a model based on the feedback. 
Yang et al. discloses analyzing a customer image wherein a certain camera captures an image (i.e., the customer image) in front of the goods shelf. The image includes a contour of a customer. In an embodiment, the hand movement in the contour of the customer may be analyzed to obtain the information of the specific commodity being picked up by the customer on the goods shelf.  The eye ball position and/or the face orientation in the contour of the customer may be analyzed to obtain the information of the specific commodity to which the customer is paying attention on the goods shelf. The processor may control the camera to move to a specific position, so as to capture commodity images corresponding to the specific position in a real-time manner.  An image of a target region is captured by at least one camera.  The image is analyzed by an image recognition module to detect a customer behavior of at least one customer in the target region to reflect the attention of the customer to at least one commodity.
Morin et al. discloses embodiments wherein biometric data is collected to obtain more detailed, connected, and reliable feedback data from users, the biometric data is then used create emotional pattern predictive model data representing emotional pattern predictive models associated with users. The biometric data includes the user's facial expression and is obtained using facial expression recognition software and/or hardware operatively coupled to, and/or otherwise associated with, a computing system used to implement at least part of the interactive software system. The biometric data associated with the user is obtained at defined times such as, but not limited to: at specific locations and/or interactions with the interactive software system; at defined time intervals; and/or continuously as the user interacts with the interactive software system.  The biometric data associated with the user is provided to one or more analytics modules, as the biometric data associated with the user changes, the user experience is re-adapted to the users changing emotional state by recombining the user experience components dynamically, and in relative real-time. Under the direction of the one or more analytics modules, the biometric data associated with the user is analyzed and/or compared to the emotional state threshold parameter data associated with the category of biometric data received.  The user biometric data is obtained at specific modules, screenshots, data entry fields, or other portions of the software system where it is predicted the user may experience a change in emotional state and/or need some form of intervention and/or customer assistance. In various embodiments, the manual feedback data consists of data representing the user's responses to questions regarding the user's current emotional state and/or data associated with the user's own characterization of his or her emotional state. For instance the user may simply respond to a question like “Are you currently The response data is then used to create reference sets and train the predictive models being used and/or created.
Miller et al. discloses, a direct-to-business feedback communication and database management system (DTBFCDMS) that incorporates a computer system architecture for communicating feedback from a customer, for example, a consumer of a product or a service, a patient, etc., directly to a business entity in real time.  The DTBFCDMS uses an algorithm to categorize customer-acquired content, for example feedback, into negative and positive feedback and outputs the number of the negative feedback and the number of the positive feedback as percentages of the total number of feedback.
Shivashankar et al. discloses how retail stores utilize cameras and other audio and/or video monitoring devices to record the shoppers inside the retail store or in a parking lot. The purchase intent determination and assistance management system (PIDAMS) generates and transmits one or more alert notifications with the determined shopper attributes, images that provide a physical identification of the identified anonymous shopper, and the region of interest to a communication device of each of one or more of multiple store assistants to provide assistance to the identified anonymous shopper based on the iterative ranking of the identified anonymous shopper and predetermined section criteria. The PIDAMS processes climatic conditions, time of day, day of week, promotions in the configured region of interest, value of merchandise, number of shoppers in the retail store, number of store assistants, dwell time, etc., along with historical dwell time data of shoppers through iterative statistical models to define patterns and set dwell time thresholds based on observed behaviour of shoppers in the configured regions of interest at the retail store. A machine learning algorithm is an algorithm executed by the PIDAMS for performing machine learning, that is, a type of artificial intelligence that provides processors with an ability to learn from and make predictions on data without being explicitly programmed. A machine learning algorithm searches for a pattern in data used for training the machine learning algorithm and uses the pattern to detect patterns in new data and adjust program actions accordingly. 
Nelken et al. discloses an adaptive knowledge base that stores models that are used to predict responses and actions to the received communications based on the intent identified by the modeling engine. The feedback module monitors actual responses to the received communications and compares them to the predicted responses. If a predicted response is substantially the same as the actual response, the model or models that predicted the response are updated with positive feedback. The feedback module supports multiple feedbacks to a single communication. If a predicted response is substantially different than the actual response, the model or models that predicted the response are updated with negative feedback. The feedback process may be performed either in real time or off-line. Each model has an internal accuracy gauge that is updated by the feedback. The system learns from every communication that is processed.  However, Nelken et al. is not analogous because the data models are based on semantic word processing and not digital images. 
However, Davis, Yang et al., Morin et al., Miller, Shivashankar et al., and Nelken et al. taken individually or in a any combination, fail to teach the limitations discussed above with respect to independent claims 1, 11, and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lee et al. (US 2019/0041984) - The computer system can then use gaze tracking to analyze the image streams to determine what the consumer was looking at during the image sequence to identify what the consumer is reacting to. In this manner, each camera can register invisible emotion detected for consumers in response to more than one possible stimulus. This stimulus may, for example, be actual product. In this regard, the computer system is configured to determine the physiological response of the consumer at the time that the consumer laid eyes upon a particular product.
Parker et al. (US 2020/0302506) -  the prediction and customer data of multiple customers is aggregated to enlarge the sample space of training data for training a machine learning model to predict customer activity including customer preferences, interests, and tastes. Once the space of training data is enlarged, the training data can be automatically aggregated into target categories for training the machine learning model. By training on an aggregated target category, the trained machine learning model is applicable for predicting not only individual customer activity but the solution also scales to include any other customers that are clustered within the aggregated target category. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623